PER CURIAM.
We are persuaded, as was the Tax Court judge, that this matter is governed by the principles explicated in Newark v. Central & Lafayette Realty Co., Inc., 150 N.J.Super. 18 (App. Div.1977), certif. den. 75 N.J. 528 (1977). To the extent that Rothman v. River Edge, 149 N.J.Super. 435 (App.Div.1977), certif. den. 75 N.J. 19 (1977), decided one day earlier than Newark v. Central & Lafayette Realty Co., Inc., differs with the latter case, we prefer Newark v. Central & Lafayette Realty Co., Inc., not because it is later in time but because we believe it to be the better reasoned case.
We affirm, 4 N.J.Tax 378, substantially for the reasons set forth by the Tax Court judge in his written determination of May 26, 1982.